Fresh pork, cut up and unsalted, being found in the house of defendant, and the question being whether it was his own meat or whether he had stolen the hog out of which it was made, and there being no evidence tending to show that he had stolen the hog out of which it was made, the defendant introduced two members of his family who swore that the defendant had killed one of his own hogs for pork the day before. His Honor instructed the jury that there was no evidence that the meat found was the meat of the defendant. In this there was error.
PER CURIAM.                                    Venire de novo. *Page 321